Citation Nr: 1208864	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  08-19 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  


FINDINGS OF FACT

Hearing loss was not manifested during the Veteran's service or for many years after separation from service, and the most probative evidence indicates that the Veteran's current bilateral hearing loss is not related to such service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated as a result of the Veteran's service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).
	
In October 2007, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records, VA medical records, and private medical records.  The Veteran has been provided a VA examination.  The Veteran has submitted medical statements in support of his claim.  The Veteran has provided testimony at a hearing.  The Veteran has not asserted, and the record does not indicate, that there are any additional pertinent records.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Law and Regulations

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304 (2011); Hensley, 5 Vet. App. at 159-60.

III.  History and Analysis

The Veteran asserts that he developed bilateral hearing loss due to noise exposure during service.  In November 2011 he testified that he was a combat engineer and that his training involved detonating explosives.  He also reported operating heavy equipment in service.  He stated that he did not wear hearing protection during service.  He reported that he injured his ears in a diving chamber when his ears would not equalize.  The Veteran testified that he noticed a loss of hearing and stated that he had hearing  problems ever since the dive chamber injury.  The Veteran stated that after service he always wore hearing protection on his job and that he did not go hunting after discharge from service.  The Veteran submitted two private audiologist statements in support of his claim.  As explained below, the Board finds that the most probative evidence indicates that the Veteran's current hearing loss is unrelated to service.

Service treatment records note that in June 1967 the Veteran experienced Grade III and IV squeezes on the tympanic membranes during a recompression chamber run.  A February 1968 examination of the ears revealed normal canals and tympanic membranes.  There was no active disease or significant abnormality found by the examiner.  

All audiometric examinations performed in service, in February 1966, May 1966, and February 1969, revealed the Veteran to have normal hearing in both ears.  See 38 C.F.R. § 3.385.  The February 1969 examination for discharge from service revealed right ear puretone thresholds of 5, 0, 0, and 5 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  The left ear puretone thresholds were 5, 0, 0, and 0 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  On his February 1969 Report of Medical History the Veteran denied hearing loss or ever having had hearing loss.  

November 2005 private audiology records contain the earliest evidence of hearing loss.  The audiology report shows that the Veteran's audiometric thresholds were greater than 40 decibels at 2000, 3000, and 4000 Hertz in each ear.  38 C.F.R. § 3.385.  The Veteran reported to the audiologist that he had been around excessive noise while in service.  The audiologist opined that the Veteran's hearing levels were as likely as not related to noise exposure.  

On VA audiological examination in November 2006 the Veteran was shown to have bilateral hearing loss.  No abnormalities were found on otoscopy of the ears.  The Veteran reported that he had been a combat engineer and that he had in-service exposure to a lot of explosives.  He reported exposure to the noise of small arms fire, M16, M14, M1, M80 grenade launchers, and the 50 caliber machine gun.  The Veteran stated that he ruptured both eardrums during Army dive school.  The Veteran reported post service occupational noise exposure as a heavy equipment operator of cranes, excavators and loaders.  The VA examiner noted that the Veteran's hearing thresholds were within normal limits on induction and separation examination.  She opined that the Veteran's hearing loss was not secondary to military noise exposure.  She opined that the Veteran's hearing loss was likely secondary to long term occupational noise exposure as a heavy equipment operator.  

The Veteran submitted a May 2008 letter from a private audiologist.  The audiologist noted that the Veteran was a combat engineer during service and that while serving in Vietnam the Veteran was exposed to the loud sounds of demolition explosions, small arms fire and artillery fire.  The private audiologist stated that given the Veteran's reported history of miliary noise exposure, it is as likely as not that the Veteran's current disability resulted from noise exposure while enlisted in the military.

The Board does not find the Veteran's testimony that he has had hearing loss ever since the compression injury to his tympanic membranes during dive training to be credible.  The Board finds that Veteran's February 1969 contemporaneous denial of ever having hearing loss and the February 1969 discharge audiology results showing normal hearing to be the most probative evidence that the Veteran had normal hearing upon discharge from service.

Although there are two audiology opinions in support of the Veteran's claim that his hearing loss is due to in-service noise exposure, the Board does not find these opinions to be as probative as the November 2006 VA audiologist's negative opinion.  The Board may favor the opinion of one competent medical expert over that of another, if an adequate statement of reasons or bases is furnished.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board notes that there is no indication that the private audiologists reviewed the Veteran's service treatment records.  Neither of the private audiologist discussed the fact that the Veteran had normal hearing on discharge from service.  Furthermore, neither of the private audiologists indicated that they had any knowledge of the extent of the Veteran's post-service noise exposure.  To the contrary, the VA audiologist provided the Veteran an audiometric examination and she showed detailed knowledge of the Veteran's noise exposure during and following service.  Based on the VA audiologist's expertise, her in-depth knowledge of the Veteran's medical history and noise exposure history, and her supporting rationale, the Board finds that the VA audiologist's opinion is more probative and carries greater weight than the private audiology opinions that are in support of the Veteran's claim.  As noted above, the evidence of normal hearing on discharge from service, and the fact that hearing loss for VA purposes was not verified until more than 36 years after discharge from service, supports the VA audiologist's opinion.  

The Board recognizes the Veteran currently has hearing loss, and does not dispute the Veteran's contentions regarding noise exposure during active duty service.  Nevertheless, there is no post-service indication of any complaints of decreased hearing until November 2005, more than 36 years after discharge from active duty service, and the most probative medical evidence weighs against the Veteran's claim. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and service connection for bilateral hearing loss must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


